1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10    KEVIN KARPE,                                 Case No. 18-cv-2521 DMS (NLS)
11                 Plaintiff,                      ORDER DENYING MOTION TO
12          v.                                     DISMISS
13    ELAINE CHAO, Secretary of
      Transportation, and DEPARTMENT
14    OF TRANSPORTATION (FAA),
      Agency,
15
                   Defendants.
16
17
18         Pending before the Court is Defendants Elaine Chao and United States
19   Department of Transportation, Federal Aviation Administration’s motion to dismiss
20   Plaintiff Kevin Karpe’s complaint. Plaintiff filed an opposition, and Defendants
21   filed a reply. For the reasons set forth below, Defendants’ motion is denied.
22                                            I.
23                                   BACKGROUND
24         Plaintiff Kevin Karpe worked as an air traffic controller for the Federal
25   Aviation Administration (“FAA”) for 31 years and is now retired. (Compl. ¶ 17.)
26   Plaintiff served in various positions during his tenure with the FAA, including his
27   most recent positions as Operations Supervisor and Air Traffic Manager. (Compl.
28   ¶ 20.) Plaintiff was informed that these two positions were “Good Time” positions,

                                             –1–                      18-cv-2521 DMS (NLS)
1    and thus qualified for credits toward early retirement. (Compl. ¶¶ 5, 20–21.) The
 2   more good time credits an employee earns, the earlier he or she can retire. (Compl.
 3   ¶ 5.) Approximately two years prior to his retirement, Plaintiff discovered that these
 4   positions did not qualify for good time credits, notwithstanding the FAA’s
 5   representations. (Compl. ¶¶ 22–23.) As a result, Plaintiff was unable to retire early
 6   and instead worked until age 56, the mandatory retirement age. (Compl. ¶¶ 13–14.)
 7         Plaintiff appealed the FAA’s determination to deny his good time benefits.
 8   (Compl. ¶ 24.) After losing his appeal, Plaintiff filed an EEOC complaint against
 9   the FAA, alleging the FAA’s misapplication and misrepresentation of its retirement
10   benefits policy discriminates based on age. (Compl. ¶ 25; Def.’s Ex. 1 (Pl.’s EEOC
11   Complaint)1.) The EEOC denied Plaintiff’s administrative claim, following its
12   investigation of the claim. (Compl. ¶ 26.) Plaintiff thereafter filed the present action
13   alleging the FAA’s misrepresentation of its retirement benefits policy constitutes age
14   discrimination in violation of the Age Discrimination in Employment Act
15   (“ADEA”), 29 U.S.C. § 633a. Specifically, Plaintiff asserts a disparate impact
16   claim, alleging that air traffic controllers over the age of 40 are disproportionately
17   impacted by the FAA’s misrepresentations regarding good time positions. (Compl.
18   ¶ 35) (“[T]he agency’s administration of its early retirement or Good Time
19   retirement benefits program had a significant adverse disparate impact on plaintiff
20   and other qualified employees over the age of 40 in violation of the ADEA.”))
21         Defendants contend this action should be dismissed because (1) disparate
22   impact claims under the ADEA are unavailable against the federal government as
23   Congress did not waive sovereign immunity for such claims, (2) Plaintiff failed to
24   provide administrative notice of his disparate impact claim, and (3) Plaintiff failed
25
26
     1
       “Ordinarily, a court may look only at the face of the complaint to decide a motion
     to dismiss.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir.
27   2002). However, under the doctrine of incorporation by reference, the court may
28   consider documents that are necessarily relied on by the complaint and whose
     authenticity is not contested. Id.
                                               –2–                       18-cv-2521 DMS (NLS)
1    to adequately plead a disparate impact claim.           These arguments raise both
 2   jurisdictional and pleading challenges. They are addressed in turn.
 3                                             II.
 4                                  LEGAL STANDARD
 5   A.    Rule 12(b)(1)
 6         Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life
 7   Ins. Co. of America, 511 U.S. 375, 377 (1994). “If the court determines at any time
 8   that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R.
 9   Civ. P. 12(h)(3). A defendant may raise the defense of lack of subject matter
10   jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). The plaintiff bears
11   the burden of establishing jurisdiction. Kokkonen, 511 U.S. at 377.
12   B.    Rule 12(b)(6)
13         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests
14   the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P. 12(b)(6);
15   Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). In deciding a motion to
16   dismiss, all material factual allegations of the complaint are accepted as true, as well
17   as all reasonable inferences to be drawn from them. Cahill v. Liberty Mut. Ins. Co.,
18   80 F.3d 336, 338 (9th Cir. 1996). However, a court need not accept all conclusory
19   allegations as true. Rather, it must “examine whether conclusory allegations follow
20   from the description of facts as alleged by the plaintiff.” Holden v. Hagopian, 978
21   F.2d 1115, 1121 (9th Cir. 1992) (citation omitted). A motion to dismiss should be
22   granted if a plaintiff’s complaint fails to contain “enough facts to state a claim to
23   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
24   (2007). “A claim has facial plausibility when the plaintiff pleads factual content that
25   allows the court to draw the reasonable inference that the defendant is liable for the
26   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,
27   550 U.S. at 556).
28   ///

                                               –3–                       18-cv-2521 DMS (NLS)
1                                            III.
 2                                     DISCUSSION
 3   A.    Disparate Impact Claims Against Federal Employers
 4         Absent a waiver of sovereign immunity, federal courts lack subject matter
 5   jurisdiction over claims against the United States. United States v. Mitchell, 445
 6   U.S. 535, 538 (1980). Congressional waiver of sovereign immunity may not be
 7   inferred, implied or assumed, and courts must resolve any perceived ambiguity
 8   regarding waiver of immunity in the sovereign’s favor. United States v. Nordic
 9   Village, Inc., 503 U.S. 30, 34 (1992) (“[T]he Government’s consent to be sued must
10   be construed strictly in favor of the sovereign, and not enlarged beyond what the
11   language requires.”).
12         Congress enacted the ADEA in 1967 to prohibit private-sector employers
13   from discriminating based on age. Nowd v. Rubin, 76 F.3d 25, 26 (1st Cir. 1996).
14   The “private-sector” provision is codified at 29 U.S.C. § 623(a), and was later
15   amended to include state and local governments. It provides, in part, that it “shall
16   be unlawful for an employer—(1) to … discriminate against any individual …
17   because of such individual’s age; [and] (2) to limit, segregate, or classify his
18   employees in any way which would … adversely affect his status as an employee,
19   because of such individual’s age[.]” 29 U.S.C. § 623(a)(1), (2). Section 623(a)
20   prohibits age discrimination based on disparate treatment, id. § 623(a)(1), and
21   disparate impact. Id. § 623(a)(2). See Smith v. City of Jackson, 544 U.S. 228 (2005)
22   (holding that a disparate impact claim may be brought against private, state and
23   municipal employers under § 623(a)(2)).
24         Seven years after enactment of the private-sector provision, Congress enacted
25   “a distinct statutory scheme applicable only to the federal sector[,]” Lehman v.
26   Nakshian, 453 U.S. 156, 166 (1981), in which it prohibited age discrimination by
27   federal employers. That statutory scheme—referred to as the “federal-sector”
28   provision—is codified at 29 U.S.C. § 633a. It provides that “[a]ll personnel actions

                                             –4–                      18-cv-2521 DMS (NLS)
1    affecting employees … who are at least 40 years of age … shall be made free from
 2   any discrimination based on age.” 29 U.S.C § 633a(a). Further, subsection (c) of
 3   § 633a “unequivocally waives sovereign immunity for a claim brought by … [any
 4   person] to remedy a violation of § 633a(a).’” Gomez-Perez v. Potter, 553 U.S. 474,
 5   491 (2008); see 29 U.S.C. § 633a(c) (“Any person aggrieved may bring a civil action
 6   in any Federal district court of competent jurisdiction for such legal or equitable
 7   relief as will effectuate the purposes of the chapter.”). Defendants do not dispute
 8   that subsection (a) of § 633a prohibits disparate treatment age discrimination. The
 9   only question in the present case is whether disparate impact age discrimination is
10   prohibited by § 633a(a).
11         The Ninth Circuit has long entertained disparate impact claims against the
12   federal government, but it has done so without expressly addressing § 633a and
13   sovereign immunity. See Palmer v. United States, 794 F.2d 534 (9th Cir. 1986).
14   There, the court explained that “[a] plaintiff alleging discrimination under the ADEA
15   [against the federal government] may proceed under either of two theories: disparate
16   treatment or disparate impact.” Id. at 536. “Under the disparate treatment theory
17   the employee must show discriminatory motive by the employer.” Id. However,
18   “[d]iscriminatory motive need not be shown under the disparate impact theory.” Id.
19   The disparate impact theory focuses on the effects of the employer’s action on the
20   employee rather than the motivation for the action. Ultimately, the court in Palmer
21   considered the ADEA claim brought against the United States and affirmed
22   dismissal of the claim because the plaintiff failed to prove discriminatory impact.
23   Id. at 539; see also Adam v. Kempthorne, 292 Fed. Appx. 646, 651–52 (9th Cir.
24   2008) (unpublished) (setting standard for establishing prima facie disparate impact
25   claim against federal employer); Lujan v. Walters, 813 F.2d 1051 (10th Cir. 1987)
26   (addressing disparate impact claim under the ADEA against federal agency).
27         There is a split among district courts that have addressed whether § 633a
28   waives sovereign immunity for disparate impact claims. See, e.g., Lagerstrom v.

                                              –5–                     18-cv-2521 DMS (NLS)
1    Mineta, 408 F. Supp. 2d 1207 (D. Kan. 2006) (holding the federal-sector provision
 2   is self-contained and protects federal employees from any age discrimination,
 3   intentional or unintentional, and therefore encompasses plaintiff’s disparate impact
 4   claim); K.H. v. Secretary of The Department of Homeland Security, No. 15-2740,
 5   2015 WL 7251952, at *5 (N.D. Cal. Nov. 16, 2015) (similar); Breen v. Peters, 474
 6   F. Supp. 2d 1 (D.D.C. 2007) (similar); Lumpkin v. Brown, 898 F. Supp. 1263 (N.D.
 7   Ill. 1995) (similar). But see Anderson v. Duncan, 20 F. Supp. 3d 42, 58 (D.D.C.
 8   2013) (holding the federal-sector provision does not permit disparate impact claims
 9   against the United States); Allard v. Holder, 840 F. Supp. 2d 269, 279 (D.D.C. 2012)
10   (similar); Silver v. Leavitt, No. 05–0968, 2006 WL 626928 at *13 (D.D.C. Mar. 13,
11   2006) (similar). This Court agrees with the holdings of Lagerstrom, K.H., Breen
12   and Lumpkin.2 The text of § 633a, specifically subsections (a), (c) and (f), provides
13   the answer to whether a disparate impact claim may be brought against a federal
14   employer under the ADEA.
15         Subsection (a) of § 633a is a broad, unencumbered and inclusive prohibition
16   of age discrimination—“all” personnel actions affecting employees must be made
17   without “any” discrimination based on age. 29 U.S.C. § 633a(a). The Supreme
18   Court has emphasized the wide-sweep of the provision. Subsection (a) is a “broad
19   prohibition of ‘discrimination,’ rather than a list of specific prohibited practices.”
20   Gomez-Perez, 553 U.S. at 486–87 (stating “[i]n the private-sector provision,
21   Congress set out a specific list of forbidden employer practices”). The Court noted
22   that Congress “decided not to pattern” the federal-sector provision after the private-
23   sector provision, “but instead to enact a broad, general ban on ‘discrimination based
24   on age[.]” Id. at 488. Simply put, Congress elected not to enumerate forbidden age-
25
26
     2
       Other district courts have also entertained disparate impact claims against federal
27   employers under the ADEA, but without analysis of the jurisdictional issue. See,
28   e.g., Rucker v. Vilsack, No. 08-6150, 2009 WL 1422580 (D. Or. May 19, 2009);
     Sanders v. Potter, No. 06-1288, 2009 WL 57540 (W.D. Wash. Jan. 8, 2009).
                                              –6–                      18-cv-2521 DMS (NLS)
1    based practices in the federal-sector provision, nor to parse between permitted and
 2   unpermitted theories of liability for age discrimination such as disparate treatment
 3   and disparate impact, but instead to broadly ban “any” form of age discrimination
 4   arising from “all” personnel actions that affect such employees. See Breen, 74 F.
 5   Supp. 2d at 6 (“[D]efendants do not explain how the language of § 633a(a), which
 6   does not mention disparate treatment, disparate impact, motive or intent, expressly
 7   waives immunity as to disparate treatment claims while reserving it for disparate
 8   impact claims.”). The theories of disparate treatment and disparate impact are
 9   simply different ways to prove the forbidden practice of age discrimination. Because
10   subsection (a) generally bans age discrimination, it necessarily encompasses the two
11   theories of liability. “The term ‘discrimination’ does not refer to one method of
12   analysis over another, instead, it is the destination for two different pathways of
13   proof.” Lagerstrom, 408 F. Supp. 2d at 1212.
14         In addition to § 633a(a)’s “all” and “any” language, the subsection sweeps in
15   “personnel actions affecting employees[,]” without limiting the type of prohibited
16   action (intentional or unintentional) or its impact—e.g., failing or refusing to hire an
17   individual, discharging an individual, depriving an individual of employment
18   opportunities, or adversely affecting his or her status as an employee. The language
19   broadly includes all personnel actions that affect an employee. In City of Jackson,
20   the Supreme Court noted that where the text of a statute “focuses on the effects of
21   the action on the employee rather than the motivation for the action of the
22   employer[,] … it strongly suggests that a disparate-impact theory should be
23   cognizable[.]” 544 U.S. at 236 (original emphasis). So it is here.
24         Given the breadth of § 633a(a), the Supreme Court in Gomez-Perez found that
25   a federal employee who is a victim of retaliation due to complaining about perceived
26   age discrimination may assert a retaliation claim under the federal-sector provision.
27   533 U.S. at 479. In doing so, the Court rejected the argument that subsection (a)
28   must be “construed strictly” in the manner required of a provision purporting to

                                               –7–                       18-cv-2521 DMS (NLS)
1    waive sovereign immunity.        Because the waiver of sovereign immunity is
 2   unequivocally expressed in subsection (c) of § 633a, subsection (a) of § 633a need
 3   not “surmount the same high hurdle as § 633a(c).” Id. at 491 (citing United States
 4   v. White Mountain Apache Tribe, 537 U.S. 465, 472–73 (2003) (“Where one
 5   statutory provision unequivocally provides for a waiver of sovereign immunity to
 6   enforce a separate statutory provision, that latter provision ‘need not … be construed
 7   in the manner appropriate to waivers of sovereign immunity[.]’”). To be clear,
 8   subsection (a) of § 633a “is not a waiver of sovereign immunity; it is a substantive
 9   provision outlawing ‘discrimination.’” Id.
10         And determining whether employer-related conduct is barred by § 633a(a) is
11   done without resort to the private-sector provision. Gomez-Perez, 553 U.S. at 488–
12   89.   The respondent in Gomez-Perez argued that recognizing federal-sector
13   retaliation claims under § 633a(a) would be tantamount to making private-sector
14   retaliation claims—expressly provided for in § 623(d)3—applicable to federal-sector
15   employers and would thus contravene § 633a(f)’s directive that federal personnel
16   actions covered by § 633a are not subject to any other section of the ADEA (with a
17   few exceptions not relevant here). See 553 U.S. at 488-89; 29 U.S.C. § 633(f)
18   (providing that personnel actions covered by § 633a(a) “shall not be subjected to, or
19   affected by, any provision of this chapter[.]”). The Court rejected respondent’s
20   argument as “unsound” because its holding that the ADEA prohibits retaliation
21   against federal-sector employees is “not in any way based on § 623(d).” 553 U.S.
22   at 489. Rather, the Court’s holding that the ADEA prohibits retaliation against
23   federal-sector employees “is based squarely on § 633a(a) itself, ‘unaffected by other
24   sections’ of the ADEA.” Id. at 489 (quoting Lehman, 453 U.S. at 168).
25
26
     3
        29 U.S.C. § 623(d) states: “It shall be unlawful for an employer to discriminate
     against any of his employees … because such individual … has opposed any practice
27   made unlawful by this section, or because such individual … has made a charge,
28   testified, assisted, or participated in any manner in an investigation, proceeding, or
     litigation under this chapter.”
                                              –8–                      18-cv-2521 DMS (NLS)
1          By its terms, § 633a “is the exclusive prohibition against age discrimination
 2   within the federal government[.]” Lumpkin, 898 F. Supp. at 1271 (citing 29 U.S.C.
 3   § 633a(f)). Section 633a is “self-contained” and “complete in itself[.]” Lehman,
 4   453 U.S. at 168 (citing 29 U.S.C. § 633a(f) and legislative history). Federal
 5   personnel actions covered by § 633a are therefore “unaffected by other sections [of
 6   the ADEA], including those governing procedures applicable in actions against
 7   private employers[.]” Id. (holding that federal employees suing the government
 8   under the ADEA do not have a right to jury trial, even though private-sector
 9   employees suing under the ADEA do). Accordingly, this Court’s conclusion that
10   the federal-sector provision permits disparate impact claims is based squarely on
11   § 633a(a) itself, unaffected by other sections of the ADEA.4
12
13   4
        The district court in Anderson, 20 F. Supp. 2d at 42, 62–64, expressed concern that
14   if § 633a(a) is interpreted to authorize a disparate impact claim, § 633a(f) would take
     away from federal employers the “reasonable factors other than age (RFOA)
15   defense” that is expressly made available to private employers in § 623(f) (providing
16   that it is not unlawful for a private employer to take action otherwise prohibited by
     § 623(a) “where the differentiation is based on reasonable factors other than age
17   ….”). Whether § 633a(f) has the effect of removing the RFOA defense is not before
18   this Court and need not be decided on the present motion. Rather, the Supreme Court
     in Gomez-Perez, 553 U.S. at 489, has directed that the determination whether
19   conduct by a federal employer is prohibited by the ADEA is to be made squarely
20   under § 633a(a), without regard to any other section of the ADEA. Thus, this Court’s
     determination that Plaintiff may pursue a disparate impact claim is not based in any
21   way on § 623(f); it is based squarely on § 633a(a), unaffected by any other section
22   of the ADEA. See id. at 488–89. In addition, in declining to find a waiver of
     sovereign immunity for federal-sector disparate impact claims under the ADEA, the
23   Anderson court was heavily influenced by City of Jackson, 544 U.S. at 228. See
24   Anderson, 20 F. Supp. 2d at 58 n.14, 61–64. In City of Jackson, the Court noted that
     the RFOA defense “play[ed] its principal role by precluding liability” in disparate
25   impact cases and thus, the “RFOA provision [in the private-sector provision]
26   actually supports” the argument that a disparate impact claim is authorized by §
     623(a)(2). 544 U.S. at 239. However, City of Jackson is of limited precedential value
27   because the foregoing textual analysis is confined to the private-sector provision.
28   The federal-sector provision contains distinct language and is a stand-alone statutory
     scheme “unaffected by other sections” of the ADEA. See Lehman, 453 U.S. at 166.
                                               –9–                      18-cv-2521 DMS (NLS)
1          The plain language of § 633a(a) bars age discrimination by federal employers
 2   whether resulting from intentional or unintentional personnel actions. Because §
 3   633a(c) unequivocally waives sovereign immunity for conduct prohibited by §
 4   633a(a), Plaintiff may bring a disparate impact claim. Defendants’ motion to dismiss
 5   for lack of subject matter jurisdiction is therefore denied on this ground.
 6   B.    Administrative Notice of a Disparate Impact Claim
 7         Next, Defendants argue the Court lacks subject matter jurisdiction because
 8   Plaintiff failed to provide notice of his disparate impact claim in his EEOC
 9   complaint. As Defendants point out, an employee has two options to seek judicial
10   redress under the ADEA. In the first option, the employee must give the EEOC
11   “notice of the alleged discriminatory act within 180 days” and “notice of his intent
12   to sue at least thirty days before commencing suit in a federal court.” Whitman v.
13   Mineta, 541 F.3d 929, 932 (9th Cir. 2008) (citing 29 U.S.C. §§ 633a(c), (d)). “In
14   the second option, an employee invokes the EEOC’s administrative claims process,
15   and then may appeal any loss therein to the federal court.” Id. If the employee goes
16   through the second administrative process, he or she must “notify the EEO counselor
17   within forty-five days of the alleged discriminatory conduct.” Id. (citing 29 C.F.R.
18   § 1614.105(a)(1)).
19         Defendants do not dispute the timeliness of Plaintiff’s EEOC complaint.
20   Instead, they argue that Plaintiff failed to provide the EEOC with proper notice
21   because his administrative complaint did not specifically assert a disparate impact
22   claim. Defendants fail to provide any support for the assertion that an employee
23   must articulate the specific legal theory in his or her EEOC complaint to obtain
24   judicial redress. In fact, case law suggests the contrary. See, e.g., B.K.B. v. Maui
25   Police Dept., 276 F.3d 1091, 1100 (9th Cir. 2002) (“Subject matter jurisdiction
26   extends over all allegations of discrimination that either fell within the scope of the
27   EEOC’s actual investigation or an EEOC investigation which can reasonably be
28   expected to grow out of the charge of discrimination.”) (citations and internal

                                              – 10 –                    18-cv-2521 DMS (NLS)
1    quotations omitted). Moreover, the language of the statute provides the employee
 2   must give the EEOC notice of the alleged “unlawful practice,” 29 U.S.C. § 633a(d),
 3   and the language of Whitman indicates the employee must provide notice of the
 4   alleged “discriminatory act” or “discriminatory conduct.” 541 F.3d at 932. The
 5   allegations in Plaintiff’s EEOC complaint are based on the same purported
 6   discriminatory conduct asserted in his federal complaint. The Court, mindful of its
 7   obligation to construe the language of the EEOC charges “with utmost liberality,”
 8   concludes Plaintiff provided sufficient notice of his claim to the EEOC. See B.K.B.,
 9   276 F.3d at 1100 (9th Cir. 2002). Defendants’ motion to dismiss is denied on this
10   ground.
11   C.    Sufficiency of Pleading
12         Lastly, Defendants contend Plaintiff’s case should be dismissed for failure to
13   adequately plead a disparate impact claim. To state a prima facie case under a
14   disparate impact theory, a plaintiff must demonstrate “(1) the occurrence of certain
15   outwardly neutral employment practices, and (2) a significantly adverse or
16   disproportionate impact on persons of a particular age produced by the employer’s
17   facially neutral acts or practices.” Katz v. Regents of the University of California,
18   229 F.3d 831, 835 (9th Cir. 2000) (citing Palmer, 794 F.2d at 538).
19         Defendants argue Plaintiff fails to state a claim because he does not provide
20   “statistically significant analysis of alleged disparities across the agency.” (Def.’s
21   Mem. of P. & A. in Supp. of Mot. at 14–15.) Plaintiff alleges he cannot provide
22   statistical evidence at this stage of the proceedings without the benefit of discovery.
23   (Compl. ¶ 36.) Indeed, Plaintiff is “not required at the pleading stage to produce
24   statistical evidence proving a disparate impact [because] ... all that is required is fair
25   notice of the claims and the grounds upon which they rest, sufficient to raise a right
26   to relief above the speculative level.” See Garcia v. Country Wide Financial Corp.,
27   No. 07-1161, 2008 WL 7842104, at *6 (C.D. Cal. Jan. 17, 2008) (citing Twombly,
28   127 S.Ct. at 1964–65); see also Swierkeiwicz v. Sorema, 534 U.S. 506, 514–15

                                               – 11 –                     18-cv-2521 DMS (NLS)
1    (2002) (finding there is no heightened pleading standard to state a discrimination
 2   claim).
 3         Defendants also assert that Plaintiff has failed to sufficiently establish how the
 4   retirement policy causes disproportionate impact on workers over forty. However,
 5   Plaintiff alleges that air traffic controllers only discover the misrepresentations
 6   regarding good time credits within five years of their retirement. (Compl. ¶ 13
 7   (“[T]he agency has made no effort to educate its workforce on this policy despite
 8   knowing that the air traffic controllers … will not find out that a particular position
 9   is not creditable towards early retirement until the eve of retirement when it is too
10   late to make up for this lost time. [They] are only allowed to request retirement
11   benefits calculations within five years of retirement.”)). Because the FAA imposes
12   a mandatory retirement age of 56 for air traffic controllers, these employees find out
13   about the revocation of their retirement benefits just before retirement when they are
14   “well over the age of 40.” (Compl. ¶¶ 13–14, 28.) Based on these alleged facts,
15   Plaintiff claims that the “agency’s administration of its early retirement … program
16   had a significant adverse disparate impact on plaintiff and other qualified employees
17   over the age of 40” in violation of the ADEA. (Compl. ¶ 35.) Construing all
18   inferences in favor of Plaintiff, as it must at this stage of the proceedings, the Court
19   finds that Plaintiff has sufficiently alleged a disparate impact claim against
20   Defendants. Defendants’ motion to dismiss for failure to state a claim is denied.
21                                             IV.
22                                      CONCLUSION
23         For the foregoing reasons, Defendants’ motion to dismiss is DENIED.
24         IT IS SO ORDERED.
25   Dated: June 27, 2019
26
27
28

                                               – 12 –                    18-cv-2521 DMS (NLS)
